 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 1 of 11 PageID #: 877


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

KELVIN PURNELL,                                   )
                                                  )
                Petitioner,                       )
                                                  )
          vs.                                     )      Case No. 2:17 CV 60 ACL
                                                  )
CHANTAY GODERT,                                   )
                                                  )
                Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Petition of Kelvin Purnell for a writ of habeas

corpus under 28 U.S.C. § 2254.

                                     I. Procedural History

       Purnell is currently incarcerated at the Northeast Correctional Center in Bowling Green,

Missouri, pursuant to the sentence and judgment of the Circuit Court of St. Louis County,

Missouri. (Doc. 12-3 at 71-73.) On September 18, 2013, after a jury trial, Purnell was

convicted of second-degree assault on a law enforcement officer and armed criminal action. Id.

at 62-63. The Court sentenced him to concurrent terms of seven years’ imprisonment and

fifteen years’ imprisonment. Id. at 72.

       In his direct appeal of his convictions, Purnell raised two points. First, he argued that the

trial court erred in refusing his proffered Instruction A, which would have instructed the jury to

consider whether he was guilty of the lesser included offense of assault in the third degree.

(Doc. 12-4.) In his second point on appeal, he argued that his conviction for armed criminal

action must be reversed because, in light of the alleged error in refusing Instruction A, there was

no valid assault conviction. Id. The Missouri Court of Appeals for the Eastern District

affirmed the judgment of the trial court on August 26, 2014. (Doc. 12-8.)
                                                 1
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 2 of 11 PageID #: 878




         On December 12, 2014, Purnell filed a pro se motion for post-conviction relief. (Doc.

12-10 at 7-12.) After the appointment of counsel, Purnell filed an amended motion and request

for evidentiary hearing. Id. at 25-49. He argued that he was denied effective assistance of

counsel because trial counsel: (1) did not call Wendell Ford as a witness; and (2) did not request

the court to instruct the jury on the lesser-included offense of third-degree assault on a law

enforcement officer. Id. The motion court denied Purnell’s amended motion and his request

for an evidentiary hearing. Id. at 54-63.

        In his appeal from the denial of post-conviction relief, Purnell raised the same two

ineffective assistance of counsel claims. (Doc. 12-11.) On March 14, 2017, the Missouri Court

of Appeals affirmed the decision of the motion court. (Doc. 12-14.)

        Purnell filed the instant Petition on August 31, 2017. (Doc. 1.) In his first ground for

relief, Purnell argues that the trial court erred in refusing to instruct the jury on the lesser

included offense of third-degree assault on a law enforcement officer. Id. at 5. In his second

ground for relief, Purnell argues that counsel was ineffective for failing to call Wendell Ford at

trial. Id. at 6.

        Respondent filed a Response to Order to Show Cause, in which she argues that Purnell’s

claims fail on their merits. (Doc. 12.)

        Purnell has filed multiple supplemental pleadings, in which he provides additional

argument in support of his claims. (Docs. 23, 24, 25, 27, 30, 31.) He has also filed a “Motion

for Emergency Release.” (Doc. 32.)




                                                    2
    Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 3 of 11 PageID #: 879


                                          II.     Facts 1

         On May 10, 2012, Officer Andrew Weusthoff arrived at a home in St. Louis County

after receiving a radio call to go to that location to act as a “standby” and keep the peace.

Officer Weusthoff had been to that location before on a “standby” call. Upon arriving, Officer

Weusthoff encountered Nancy Downing, a long term care specialist with the Missouri

Department of Health and Senior Services, who told him that she was there to pick up Charles

Purnell to take him to a nursing home or other type of care facility.

         After knocking on the door and making several unsuccessful attempts to contact

Charles Purnell and his son, Petitioner Kelvin Purnell, by phone, Downing and Officer

Weusthoff knocked on windows and called out their names. At one point, Officer Weusthoff

shone his flashlight through one window, and someone said, “who is out there?” Officer

Weusthoff responded, “it’s the police,” and asked the person to come to the front door to talk.

         Officer Weusthoff testified that Petitioner opened the front door, greeted Downing, who

went inside, and proceeded to walk toward the back of the house. Officer Weusthoff stated

that Petitioner did not impede their entry into the house, but when Officer Weusthoff tried to

follow Downing, Petitioner “took a step in front of [him] and kind of put up his arm” and

“bump[ed]” Officer Weusthoff in the chest. Officer Weusthoff testified that the events

leading up to that moment had made him suspicious and he now believed that Petitioner was

trying to separate him from Downing. At this point, Officer Weusthoff took out his handcuffs,

put one on Petitioner’s right arm, and said: “Right now you are being detained until I can

figure out what is going on here.” Officer Weusthoff testified that Petitioner “started pulling

out his right arm, and pulling away from” him. Officer Weusthoff said, “don’t do this.


1
 The Court’s recitation of the facts is taken from the decision of the Missouri Court of Appeals
on direct review. (Doc. 12-8 at pp. 2-5.)
                                                  3
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 4 of 11 PageID #: 880


You’re only being detained. You’re not under arrest.” Petitioner looked like he was “almost

kind of in shock,” and Officer Weusthoff repeatedly told him that he was not under arrest.

        Petitioner “started struggling away from [him] and turned back to [him] and started

pulling away.” While Officer Weusthoff struggled to gain control of Petitioner, he noticed

that Petitioner was “kind of hunching over and tucking his left hands into the front.” As

Officer Weusthoff tried to pull out Petitioner’s left hand, he saw “a flash” and heard “a loud

bang.” He believed Petitioner had fired a shot over his right shoulder. When Officer

Weusthoff tried to get Petitioner onto the floor to handcuff him, Petitioner stood up and Officer

Weusthoff saw a black gun in Petitioner’s hand. Officer Weusthoff grabbed the gun with both

hands, and when Petitioner tried to pull away, Officer Weusthoff threw his weight onto

Petitioner and they fell onto the couch in the living room where they continued their struggle.

Officer Weusthoff realized that Petitioner had gotten his right hand free, and he became

concerned that Petitioner might be able to fire his gun. Officer Weusthoff drew his own gun

and put it to Petitioner’s head; he said, “let it go” and then more forcefully, “let it the f--- go.”

        Officer Weusthoff struck Petitioner in the head with the butt of the gun in an attempt to

stun Petitioner and gain control of his gun, but then Petitioner let go of his own gun and

grabbed the officer’s gun with both hands and tried to twist it toward Officer Weusthoff’s face.

Not knowing how long he could hold off Petitioner and knowing there was still a bullet in the

chamber, Officer Weusthoff turned the muzzle of his gun into the carpet and fired the shot.

Startled, Petitioner fell back or stepped back, but then grabbed the magazine that had fallen out

of Officer Weusthoff’s gun and ran to the back of the house. During the altercation Officer

Weusthoff started yelling for Downing to call 911, which she did. Officer Weusthoff was

holding his gun and then grabbed Petitioner’s gun off the floor. He then ran out the front door



                                                   4
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 5 of 11 PageID #: 881


and eventually called for backup. Other officers arrived and they surrounded the house.

Petitioner eventually surrendered to the police.


                                    III. Standard of Review

       A federal court’s power to grant a writ of habeas corpus is governed by 28 U.S.C. §

2254(d), which provides:

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim-

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d).

       The Supreme Court construed § 2254(d) in Williams v. Taylor, 529 U.S. 362 (2000). With

respect to the “contrary to” language, a majority of the Court held that a state court decision is

contrary to clearly established federal law “if the state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law” or if the state court “decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Id. at 405. Under

the “unreasonable application” prong of § 2254(d)(1), a writ may issue if “the state court identifies

the correct governing legal rule from [the Supreme Court=s] cases but unreasonably applies [the

principle] to the facts of the particular state prisoner’s case.” Id. Thus, “a federal habeas court

making the ‘unreasonable application’ inquiry should ask whether the state court’s application of

clearly established federal law was objectively unreasonable.” Id. at 410. Although the Court


                                                   5
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 6 of 11 PageID #: 882


failed to specifically define “objectively unreasonable,” it observed that “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 410.

                                         IV. Petitioner’s Claims


       1.      Ground One

       In his first ground for relief, Purnell argues that the trial court erred in refusing to instruct

the jury on the lesser included offense of third-degree assault on a law enforcement officer.

Respondent argues that Purnell’s claim does not raise a federal issue.

       The second degree assault of a law enforcement officer instruction submitted to the jury,

Instruction No. 8, provided as follows, in relevant part:

              As to Count III, if you find and believe from the evidence beyond a
       reasonable doubt:
              First, that on or about May 10, 2012, in the County of St. Louis, State of
       Missouri, the defendant recklessly placed Andrew Weusthoff in apprehension of
       immediate serious physical injury by firing a gun while Andrew Weusthoff was
       attempting to handcuff the defendant…

(Doc. 12-3 at 46) (emphasis added).

       Defense counsel offered the lesser included instruction for third degree assault of a law

enforcement officer, Instruction A, which provided as follows:

               As to Count [ ] you do not find the defendant guilty of assault of a law
       enforcement officer in the second degree as submitted in Instruction No. ___, you
       must consider whether he is guilty of assault of a law enforcement officer in the
       third degree under this instruction.
               As to Count [ ], if you find and believe from the evidence beyond a
       reasonable doubt:
               First, that on May 10, 2012, in the County of St. Louis, State of Missouri,
       the defendant knowingly caused physical contact with Officer Andrew Weusthoff
       without the consent of Andrew Weusthoff by bumping his chest,….

Id. at 54 (emphasis added). The court refused to submit the instruction. Id.

       Purnell raised this claim in his direct appeal of his convictions. The Missouri Court of

Appeals rejected the claim, finding that Instruction A was not a lesser included offense of the
                                                   6
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 7 of 11 PageID #: 883


charged offense. (Doc. 12-8 at 9.) The Court explained:

               The charged offense was an assault based on Defendant’s firing a gun.
       The purported lesser included offense submitted in Instruction A—that of
       bumping Officer Weusthoff’s chest—was based on entirely different conduct, and
       that conduct was not charged in the indictment. As such, Instruction A did not
       submit a lesser included offense of the offense that was charged in the indictment,
       and it was proper for the trial court to refuse it.

Id.

       As the Eighth Circuit has observed, “the Supreme Court has never held that there is a

constitutional requirement that lesser-included offense instructions be given in noncapital cases.”

Carney v. Fabian, 487 F.3d 1094, 1097 (8th Cir. 2007); see also Selvey v. Payne, No. 4:15-CV-

1586-NAB, 2018 WL 6171445, at *5 (E.D. Mo. Nov. 26, 2018) (denying habeas relief based on

failure to instruct the jury on lesser-included offenses in a noncapital case; stating, “[t]he United

States Supreme Court has never held that there is a constitutional requirement that lesser-

included offense instructions be given in noncapital cases”). Because Purnell’s claim does not

implicate clearly established federal law, it should be denied.

       Further, the Missouri Court of Appeals found that the instruction proposed by Purnell

was not, in fact, a lesser included offense as it instructed on uncharged conduct. This finding is

supported by the record. Purnell was charged with second-degree assault based upon the

conduct of firing a shot, whereas Purnell’s proposed instruction was based on the earlier conduct

of chest bumping the officer. The trial court did not err in failing to give an instruction based on

uncharged conduct.

       Thus, Ground One is denied.




                                                  7
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 8 of 11 PageID #: 884


       2.      Ground Two

       In his second ground for relief, Purnell argues that trial counsel was ineffective for not

calling Wendell Ford as a witness at trial. Respondent argues that this claim lacks merit because

Ford would not have provided a viable defense.

       Purnell raised this claim in his post-conviction relief motion, and in his appeal from the

denial of post-conviction relief. Purnell claimed that he told trial counsel that Ford—a

neighbor—was willing to testify that he had seen Officer Weusthoff rush into Purnell’s front

door as soon as Purnell had opened it. He further argued that Ford would have testified that

Purnell was well-liked by his neighbors and was a good care-giver to his father. The motion

court found as follows:

               According to Movant, witness Ford only observed those events preceding
       the struggle inside of Movant’s residence….As such, witness Ford would, at best,
       provide context for agreed-upon facts already in evidence; that Officer Weusthoff
       entered Movant’s residence. Prospective witness testimony which merely
       provides context to facts already in evidence cannot be said to provide a “viable
       defense,” implicating ineffective assistance. [citation omitted]. Likewise, trial
       counsel’s decision not to elicit witness testimony corroborating non-material
       details of a defendant’s story is not ineffective assistance. [citation omitted]
       Here, witness Ford’s testimony would merely confirm a non-material detail of the
       events, which is already in evidence.

(Doc. 12-10 at 59.) The Missouri Court of Appeals affirmed the decision of the motion court,

holding Purnell failed to allege Ford’s testimony would have established Purnell did not commit

the crime. (Doc. 12-14 at 9.) The court further found that Ford’s proposed testimony regarding

Purnell’s good reputation in the community would have been inadmissible as character evidence

unrelated to traits inherent in the crime at issue. Id. at 9-10.

       Under Strickland v. Washington, 466 U.S. 668 (1984), the state court must make a

predictive judgment about the effect of the alleged deficiencies of counsel on the outcome of the

trial, focusing on whether it is “reasonably likely” that the result would have been different

                                                  8
 Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 9 of 11 PageID #: 885


absent the errors. To satisfy Strickland, the likelihood of a different result must be “substantial,

not just conceivable.” Id. Under the Antiterrorism and Effective Death Penalty Act (AEDPA),

the Court must then give substantial deference to the state court’s predictive judgment. So long

as the state court’s decision was not “contrary to” clearly established law, the remaining question

under the “unreasonable application” clause of § 2254(d) is whether the state court’s

determination under the Strickland standard is unreasonable, not merely whether it is incorrect.

Id. at 785. This standard was meant to be difficult to meet, and “even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.” Id. at 786; Williams v.

Roper, 695 F.3d 825, 831 (8th Cir. 2012).

       The record before the Court reflects the Missouri Court of Appeals reasonably applied

Strickland when it rejected Purnell’s claim. The appellate court found that Purnell cannot

establish prejudice in counsel’s failure to call Ford as a witness at trial, because Ford would not

have provided a viable defense. Because Ford did not observe the charged conduct that

occurred inside Purnell’s house and only observed the preceding events that occurred outside, his

testimony could not negate any elements of the crime. Thus, the decision of the Missouri Court

of Appeals was not contrary to or an unreasonable application of clearly established federal law.

       Accordingly, Ground Two is denied.

                                     V.      Purnell’s Motion

       Also pending is Purnell’s “Motion for Emergency Release.” (Doc. 32.) In this Motion,

Purnell states that he does not “feel safe in my prison or jail.” Id. at 1. Purnell then proceeds to

set out multiple issues he has experienced during his incarceration, including lack of access to

clergy, harassment by other offenders, and racist remarks made to him by guards. He requests

that the Court release him.



                                                 9
Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 10 of 11 PageID #: 886


       Purnell’s claims do not fall within the province of the federal habeas corpus statute, 28

U.S.C. § 2254. To the extent Purnell is requesting an expedited ruling on his habeas petition,

this request is now moot. If Purnell is challenging the conditions of his confinement, then the

civil rights statute, 42 U.S.C. § 1983, provides access to a federal forum for claims of

unconstitutional treatment at the hands of state officials. Purnell may file an action under §

1983 if he seeks to challenge the conditions of his confinement.

       Accordingly, Petitioner’s Motion will be denied.


                                VI. Certificate of Appealability

       To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the

issues are debatable among reasonable jurists, a court could resolve the issues differently, or the

issues deserved further proceedings. See Cox, 133 F.3d at 569. In this case, Purnell has failed

to make a substantial showing of the denial of a constitutional right. The undersigned is not

persuaded that the issues raised in his Petition are debatable among reasonable jurists, that a

court could resolve the issues differently, or that the issues deserve further proceedings.

       Accordingly, no Certificate of Appealability shall be issued.



                                             ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2254 be denied and be dismissed with prejudice by

separate judgment entered this date.




                                                 10
Case: 2:17-cv-00060-ACL Doc. #: 33 Filed: 09/14/20 Page: 11 of 11 PageID #: 887


       IT IS FURTHER ORDERED, ADJUDGED and DECREED that Petitioner be denied

a Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.

       IT IS FURTHER ORDERED that Petitioner’s Motion for Emergency Release (Doc.

32) is denied.



Dated this 14th day of September, 2020.




                                                  s/Abbie Crites-Leoni
                                                 ABBIE CRITES-LEONI
                                                 UNITED STATES MAGISTRATE JUDGE




                                                11
